Citation Nr: 1016128	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part of the March 2004 
decision, the RO denied service connection for hepatitis C 
and for cirrhosis of the liver. 

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The preponderance of the evidence is against a finding 
that the Veteran had hepatitis C during service, and a 
finding that he had a documented hepatitis risk activity in 
service.  Hepatitis C was not shown at separation or within a 
year after service, and there is no medical evidence on file 
relating a current disability involving hepatitis C to 
service.  

3.  The Veteran's cirrhosis of the liver is not secondary to 
a service-connected disability. 

4.  The preponderance of the evidence is against a finding 
that the Veteran had cirrhosis of the liver during service; 
cirrhosis of the liver was not shown at separation or within 
a year after service; and there is no medical evidence on 
file relating a current disability involving cirrhosis of the 
liver to service.  


CONCLUSIONS OF LAW

1.  Hepatitis C is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  Cirrhosis of the liver is not due to disease or injury 
that was incurred in or aggravated by active service nor is 
it secondary to any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
October 2003 and March 2006 correspondences.  These letters 
detailed the elements of a service connection claim, 
secondary service connection claim, described the evidence 
and information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
March 2006 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in April 2006.  The Board finds that this 
examination is sufficient since the duty to assist usually 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examination and treatment.  Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  This 
April 2006 examination meets that criteria and the duty to 
assist is fulfilled.  The Board notes that the Veteran was 
not afforded a separate examination for his claim of service 
connection for cirrhosis of the liver; however, the Board 
finds that a remand is not warranted.  This is because there 
is no competent medical evidence between the Veteran's 
cirrhosis of the liver and an incident of or finding recorded 
during active service and therefore, the Board finds that an 
examination to determine the etiology of the Veteran's 
cirrhosis of the liver is not required.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in January 2004 the RO contacted the 
Veteran's private physician in order to obtain treatment 
records; however, there was no response by the Veteran's 
private physician.  In a January 2004 correspondence the RO 
told the Veteran that they contacted his private physician.  
Additionally, the Veteran and his representative have not 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran testified before the Board in February 2010. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The Veteran asserts that his currently diagnosed hepatitis C 
is due to his military service.  Specifically, he contends 
that he contracted the disease from air immunization guns 
used during service.  During his hearing, the Veteran also 
reported that he may have been in contact with blood from 
another soldier.  After a careful review of the contentions, 
as well as all of the evidence in the Veteran's claims file, 
the Board finds that the preponderance of the evidence is 
against the award of service connection for hepatitis C.  

The Veteran's service treatment records revealed no evidence 
of treatment for hepatitis-like symptoms or a diagnosis of 
hepatitis during service.  In addition, the Veteran's service 
treatment records do not document activities that are 
recognized as creating a high risk of hepatitis infection, 
e.g. blood transfusion, tattoos, intravenous drug use, or 
promiscuous sexual activity.  Therefore, the Board finds that 
the Veteran had no documented in-service high risk factors, 
and that the records show no indications of hepatitis C 
during service or at separation from service.  The Board 
notes that even assuming the Veteran had used drugs during 
service, if he contracted hepatitis from such drug abuse, 
compensation for such disability would be prohibited by law.  
See 38 U.S.C.A. § 1110.   

A careful review of the Veteran's post-service treatment 
records reveals that he was not diagnosed with hepatitis C 
until 1988 or 1994.  An April 1995 private discharge summary 
said he was diagnosed with hepatitis C in 1988 and had some 
mild liver abnormalities since then but no diagnosis of 
chronic hepatitis.  The Veteran's VA treatment records 
establish his diagnosis of hepatitis C as 1994.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  In 
addition, the Veteran testified that his diagnosis was only 
discovered after an examination for insurance.  With these 
facts, there can be no finding of continuity of 
symptomatology from service ending in 1967 to diagnosis 
decades later.  

The Veteran was afforded a VA examination in April 2006.  The 
examiner stated that his hepatitis C was less likely as not 
caused by or a result of the jet injector use in the 
military.  The examiner came to this conclusion after 
reviewing the Veteran's military records, his claims file, 
and available literature.  The VA examiner stated that: 

		A review of his military medical records and his C-
file
        indicates that he received multiple immunizations 
between 
        November 1965 and November 1967.  However, the
        records do not indicate whether all or part or none 
of these 
        injections were done by the jet injector.  Some 
units did not 
        use a jet injector.  Some units use them for some 
injections 
        and not for others and some units use them not at 
all.  
        The possibility exist [sic] that blood-borne 
infections could be 
        transmitted by the jet injector, but unlikely.  

The VA examiner also discussed the literature that dealt with 
hepatitis C and jet injectors.  He stated that there was one 
documented case of blood-borne infection transmitted by jet 
injector (MED-E-Jet) and it was at a weight reduction clinic 
in California in 1985.  At this clinic, over a six month 
period, 21 percent of the clientele had evidence of hepatitis 
B and there was improper use of the injector gun.  He also 
quoted a July 9, 1998 letter from the Assistant Secretary of 
Defense to a Congressman.  The letter quoted:

		We have no evidence that service members have 
        acquired blood-borne infections such as hepatitis 
B, 
        hepatic C, or human immuno deficiency virus as a 
        result of the DOD use of the jet injector.  Recent 
U.S.
        Center for Disease Control and Prevention and World
        Health Organization reviews of these issues 
highlight 
        that world wide jet injectors have been generally 
considered 
        safe and effective for delivering vaccine if used 
properly 
        by trained personnel.

Additionally, it was stated that the Armed Forces 
Epidemiological Board (AFEB), a civilian scientific advisory 
board reviewed DODs action to discontinue use of jet 
injectors within the department.  The AFEB noted the highly 
probable safety record of the use jet injectors in the 
military, but found that there are no current data to 
counteract the current recommendation that jet injectors not 
be used within the DOD for routine immunizations.  

The VA examiner stated in addition to the jet injectors there 
were other risk factors in this case which could not be 
ignored such as drug use, tattoos, which incidentally has a 
high rate of blood-borne infection transmission and sexual 
contacts not mentioned.  He stated that:

		Mathematically, one would give more value to the 
        variable lifestyle as a possible cause of hepatitis 
C 
        than the one possible risk factor of the jet 
injector. 
        It is only fair to say that the use of jet 
injectors has 
        been discontinued in the military because of the 
        remote possibility of the transmission of blood-
borne 
        diseases. 

 The Board notes that this is the only medical opinion on 
record that deals with the etiology of the Veteran's 
hepatitis C.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds 
that the April 2006 VA examination is probative since he 
reviewed the Veteran's claims file and his opinion was 
extremely through and detailed and reference available 
literature.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  In addition, the Board notes that there is no 
medical opinion of record that refutes the VA examiners 
opinion or the import of the available medical literature 
discussed in that examination report.   

The Veteran testified that the VA examiner had stated 
erroneous facts, specifically, the mention of drug use and 
tattoos.  He testified that he never used intravenous drugs.  
The Veteran also testified that his diagnosis of hepatitis C 
preceded his tattoo.  The Board notes that there is evidence 
that supports the Veteran's statement that his only tattoo 
was received in 1995, subsequent to his diagnosis of 
hepatitis.  Regardless of any mistakes regarding the 
examiner's mention of tattoos or drug use, the examiner's 
opinion against service connection still stands, 
uncontroverted by any other medical evidence.  While the 
Veteran has testified that his hepatitis C was due to the 
immunization guns used in military vaccinations, the Veteran 
is not competent to provide medical testimony as to etiology 
of a condition.  The Board notes that a layperson such as the 
Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  A 
layperson, however, lacks medical training to be considered 
capable of opining, however sincerely, in regard to diagnosis 
and causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  While 
the Veteran may believe that he has a current disability 
involving hepatitis C that is due to his military service, 
the file simply contains no medical evidence supporting that 
belief.  Even when the Board accepts the Veteran's testimony 
as to risk factors, and discounts any mistakes in the 
assumptions by the VA examiner in discussing risk factors of 
drug use and tattoos (as discussed by during the Veteran's 
hearing), the file still contains no medical evidence to 
support a conclusion that his hepatitis C is related to 
military service.

The Board notes that at the Veteran's hearing he discussed 
VBA Fast Letter 04-13 that addressed the relationship between 
immunization with jet injectors and hepatitis C infection as 
it relates to service connection.  The letter concluded that:

        The large majority of HCV infections can be 
accounted 
        for by known modes of transmission, primarily 
transfusion 
        of blood products before 1992, and injection drug 
use.  
        Despite the lack of any scientific evidence to 
document
        transmission of HCV with air gun injectors, it is 
        biologically plausible.

The Board has considered this Fast Letter.  The fact that an 
event is plausible, however, does not equate to a finding 
that it is likely (or even at least as likely as not).  For 
example, it is plausible that one could win the lottery.  
That does not make the event likely.  In short, plausibility 
is not enough to grant service connection.   Furthermore, 
this VBA Fast Letter is not specific to the Veteran's case, 
but rather is a general guideline for VBA.  The Board finds 
that there is no medical evidence to support the Veteran's 
assertion that he has a disability involving hepatitis C that 
is related to service.  While the Veteran has a diagnosis of 
the claimed condition, for service connection to be awarded, 
the evidence must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Here, there is no such medical evidence relating the 
Veteran's hepatitis C to service.  Service connection must be 
denied.  

In summary, the Veteran had no documented in-service risk 
factors, a VA doctor has concluded that it is unlikely that 
the Veteran's hepatitis C is related to service, and there is 
no competent medical evidence supporting the Veteran's 
allegation that his current hepatitis C is related to 
service.  The preponderance of the evidence is against his 
claim, and it must be denied.  

Secondary Service Connection 

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  To prevail on the issue of secondary 
service connection, the record must show (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran asserts that his cirrhosis of the liver is 
secondary to his hepatitis C.  After a careful review of the 
Veteran's claims file the Board finds that the preponderance 
of the evidence is against a grant of secondary service 
connection of cirrhosis of the liver, specifically because 
the Veteran is not service-connected for the primary 
condition - hepatitis C.  As the Veteran is not currently 
service connected for hepatitis C, the secondary service 
connection claims based on the premise of a service-connected 
back disability must fail. Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Though the Veteran has been denied service connection for 
cirrhosis of the liver on a secondary basis he can still 
assert a claim for service connection on a direct basis.  In 
the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) 
the Court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006), which held that "although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim."  

After a careful review of the Veteran's claims file, however, 
the Board finds that the preponderance of the evidence is 
also against a claim for service connection on a direct 
basis.  The Veteran's service treatment records reveal that 
there is no evidence that she was treated for or diagnosed 
with any liver disorder during service.  In addition, all of 
the Veteran's VA treatment records state that the Veteran's 
cirrhosis of the liver was linked to his hepatitis C.  
Moreover, the record does not contain any competent medical 
evidence relating the Veteran's cirrhosis of the liver to 
military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000);
  
In sum, service connection for cirrhosis of the liver must be 
denied on a secondary basis, because the Veteran is not 
service-connected for the primary condition of hepatitis C.  
In addition, service connection must be denied on a direct 
basis since there is no evidence of an in-service diagnosis 
or a nexus between the Veteran's service and his cirrhosis of 
liver.  Therefore, the claim for service connection for 
cirrhosis of the liver must be denied on both a direct and a 
secondary service connection basis.  



ORDER

Service connection for hepatitis C is denied. 

Service connection for cirrhosis of the liver, to include as 
secondary to hepatitis C is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


